Case 3:18-cv-00048-GNS-CHL Document 122 Filed 06/17/21 Page 1 of 3 PageID #: 1636




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 DONNA DISSELKAMP, et al.,                 )
                                           )
       Plaintiffs,                         )
                                           )
 v.                                        )                  Case No.: 3:18-cv-48-GNS-CHL
                                           )
 NORTON HEALTHCARE, INC., et al.,          )
                                           )
       Defendants.                         )
 __________________________________________)


                    PLAINTIFFS’ UNOPPOSED MOTION
   FOR FINAL CERTIFICATION AND FINAL APPROVAL OF CLASS SETTLEMENT

         Plaintiffs, Donna Disselkamp, Erica Hunter, Sey Momodou Bah, Kathy Reed, and Curtis

  Cornett, and on behalf of all others similarly situated (“Plaintiffs”), by and through their counsel,

  in accordance with the Federal Rules of Civil Procedure, hereby move for final approval of the

  class action settlement. Defendants do not oppose this Motion.

         In support of this motion, Plaintiffs submit:

         a) Plaintiffs’ Memorandum in Support of Unopposed Motion for Final Certification and

             Final Approval of Class Settlement;

         b) Exhibits; and,

         c) Proposed Order of Final Approval; and,

         State as follows:

        1.       Plaintiffs brought this action alleging that Defendants breached their fiduciary duties

  under the Employee Retirement Income Security Act of 1974 (“ERISA”) by, among other things,

  causing the Norton Healthcare 403(b) Retirement Savings Plan (the “Plan”) injury through: (i)

  selecting and maintaining “higher cost share class” investment options in the Plan, for which

  substantially identical investments were available at a lower cost; (ii) selecting and maintaining a
Case 3:18-cv-00048-GNS-CHL Document 122 Filed 06/17/21 Page 2 of 3 PageID #: 1637




  general account stable value fund that was not sufficiently diversified and that offered below-market

  crediting rates as an investment option; (iii) failing to select the most cost effective share class of

  mutual fund options; (iv) paying excessive administrative expenses for administrative services; (v)

  failing to include more than one short-term fixed income option; (vi) failing to monitor other

  fiduciaries; and, (vii) failing to supply requested information in violation of ERISA § 104(b).

        2.              After litigation, including extensive discovery and protracted arm’s-length

  negotiations with the assistance of a nationally recognized mediator, the Settling Parties reached a

  Settlement that provides significant relief to Class Members.

        3.       The Settlement Class is defined as follows:

        All persons, other than Defendants, who were participants as of January 22, 2012, in the
        Norton Healthcare 403(b) Retirement Savings Plan (“Plan”), including: (i) beneficiaries of
        deceased participants who, as of January 22, 2012, were receiving benefit payments or will be
        entitled to receive benefit payments in the future, and (ii) alternate payees under a Qualified
        Domestic Relations Order who, as of January 22, 2012, were receiving benefit payments or
        will be entitled to receive benefit payments in the future; and (iii) all persons, other than
        Defendants, who have been participants or beneficiaries in the Plan and had account balances
        in the Plan at any time between January 22, 2012, through the date of preliminary approval of
        the Settlement.

        4.           The Settlement is fundamentally fair, adequate, and reasonable in light of the

  circumstances of the litigation. Final approval of the Settlement is in the best interests of the Class

  Members.



 Dated: June 17, 2021                   Respectfully Submitted,
                                               /s/ John S. Friend
                                               John S. Friend
                                               Robert W. “Joe” Bishop
                                               Lauren Freeman
                                               Bishop Friend, PSC
                                               6520 Glenridge Park Place, Suite 6
                                               Louisville, KY 40222
                                               firm@bishoplegal.net

                                               Frank H. Tomlinson
                                               Tomlinson Law, LLC
                                               2100 First Avenue North, Suite 600
                                               Birmingham, Alabama 35203
Case 3:18-cv-00048-GNS-CHL Document 122 Filed 06/17/21 Page 3 of 3 PageID #: 1638




                                              hilton@tomlawllc.com

                                              James H. White, IV
                                              James White Firm, LLC
                                              2100 First Avenue North, Suite 600
                                              Birmingham, AL 35203
                                              james@whitefirmllc.com


                                   CERTIFICATE OF SERVICE

        I hereby certify that on June 17, 2021, a copy of the foregoing was served electronically on all

 parties of record in accordance with the method established under this Court’s CM/ECF

 Administrative Procedures and Standing Order.


                                              /s/John S. Friend
